DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 
2.	The information disclosure statement (IDS) submitted on 6/30/20  the information disclosure statement is considered by initialing the PTO Form 1449.
Drawings

3.    The Examiner has approved drawings filed on  6/30/20 .


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.











Claims 1-2, 8 - 12 , 18- 20 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zadeh et al., ( US PGPUB NO.20200184278  A1).
As to claim 1, Zadeh  teaches a method comprising: for each scoring instance in multiple scoring instances in a scoring data set ( note, data sets (e.g., images include (or associated with) various objects or concepts e.g., face , body, or book, computer , chair, car, plane, road and building , classifiers are trained to detect high level features of various object/ concepts , e.g., by trained the classifier with (labeled training data sets, including those with and without object features see para 399 393 , see fig 120(h) and 125(a) candidate probability distributions  test scores), using a first machine-learned model  (fig 114 fuzzy classifier 1, correspond to first machine -learned model) to generate a predicted label for said each scoring instance, wherein the first machine-learned model is trained using one or more machine learning techniques based on a plurality of training instances, each of which includes an observed label ( note, the learning with logistic regression uses a cross- entropy error representing the labeled data point and W is the weight matrix to be optimized, the optimization uses a gradient decent approach by using variable size step (large to small) ,  kernel methods are used for small labeled data and top features to model the classification  uses  thousands of unlabeled training set with various orientations to learn features ( including the orientation) , and it uses few hundred labeled training set to discriminate orientation ( with regression for angle) IN RBM  training  fig 185, 186  para  1878);
 in response to detecting a shift in observed labels (fig 120 g and h multiple distributions  probability  corresponds to label shifting ) , for each segment of one or more segments in a plurality of segments ( see para 466 467) : 
identifying a portion of training data that corresponds to said each segment ( fig 130, para 1907); 
for each training instance in a subset of the portion of training data (fig 120 g and h ,  fig 193 and 194, segment of image is  subset of image) : 
adjusting said each training instance to generate an adjusted training instance ( note, training neural network  needs with lots of node and weight ); 
adding the adjusted training instance to a final set of training data; using the one or more machine learning techniques to train a second machine-learned model based on the final set of training data (  fig 114 fuzzy classifier 2, correspond to second  machine -learned model, see para 1871, 1862 – 1863);
wherein the method is performed by one or more computing devices( fig 114) .
As to claim 2, Zadeh discloses the method of Claim 1, wherein adjusting said each training instance to generate the adjusted training instance comprises modifying an importance weight of said each training instance ( fig  180 -183, 186, 1757, 1758).
As to claim 8, Zadeh discloses the method of Claim 7, wherein the particular point in time is specified in user input or is automatically determined not based on user input ( fig 75, fig 130, para 1431, 1907) .
As to claim 9, Zadeh discloses the method of Claim 1, wherein adjusting said each training instance comprises using a black-box shift estimation technique ( note, black -box shift correspond to neural network).
As to claim 10, Zadeh discloses the method of Claim 1, wherein the plurality of segments  are  based on one or more of geographic region, industry, employment status, job function, seniority level, or job title ( note geographic region correspond to map, see  para 1058) .
Allowable Subject Matter
5.	Claims 3- 7, 13- 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Other prior art cited 
6. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 10209974, 11295163, US PGPUB NO. 20200279113 A1, 20200258182 A1, 20200134504 A1.  



Contact Information 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Chawan whose telephone number is (571 )272-7446 . The examiner can normally be reached on 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR)  at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669